Citation Nr: 1447887	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).


FINDINGS OF FACT

1.  Evidence of record fails to establish a diagnosis of any back disability during the appeal period.

2.  Evidence of record fails to establish a diagnosis of any neck disability during the appeal period.

3.  Evidence of record fails to establish a diagnosis of any right knee disability during the appeal period.

4.  Evidence of record does not demonstrate that the Veteran's current left knee disability, diagnosed on an isolated occasion as left knee strain during the appeal period, is related to his active duty service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A neck disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A right knee disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  A left knee disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for back, neck, right knee, and left knee disabilities herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The RO's May 2008 and December 2008 letters, provided before the initial adjudication of the service connection claims on appeal in January 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records and post-service private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a January 2009 VA Memorandum, the RO detailed its attempts to obtain the service treatment records, concluding that the Veteran's service treatment records were unavailable for review.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted.  The RO did send a letter to the Veteran that same month advising her of the unavailability of her service treatment records.  In February 2009, the Veteran's representative provided copies of the Veteran's service treatment records.  The Veteran was also provided with a VA examination in conjunction with the claims on appeal in March 2014 to determine the nature and etiology of her claimed back, neck, and knee disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found this medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran's claims were previously before the Board in February 2014 and remanded for additional evidentiary development, to include affording the Veteran the opportunity to identify any additional pertinent records not associated with the claims file and obtaining a VA examination.  The Board finds substantial compliance with the February 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board afforded the Veteran the opportunity to identify any additional pertinent records as well as obtained a VA examination in connection with the current claims in March 2014.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In April 2008, the Veteran filed claims seeking entitlement to service connection for back, neck, and bilateral knee disabilities.  In a January 2009 rating decision, the RO denied service connection for back, neck, and bilateral knee disabilities.  In February 2009, the Veteran's representative submitted copies of her service treatment records that had not been previously considered by the RO.  The RO confirmed and continued the denial of entitlement to service connection for the claimed disabilities in a July 2009 rating decision.  Although the RO treated the service department records received in February 2009 as claims to reopen, these relevant service department records were not before the RO at the time of the original denial.  Thus, the claims have been reconsidered on a de novo basis.  See 38 C.F.R. § 3.156(c) (2014); see also 38 C.F.R. § 3.156(b) (2014).

In August 2009, the Veteran filed a timely notice of disagreement with the denials of service connection.  In May 2011, the RO issued a statement of the case, and the Veteran perfected an appeal in July 2011.  In February 2014, the Board remanded this matter for further development and readjudication, to include obtaining a VA examination to determine the nature and etiology of the claimed disabilities.  In July 2014, the RO issued a supplemental statement of the case,

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In multiple written statements of record, the Veteran and her representative contended that she has current neck, back, and bilateral knee disabilities as a result of events during her active duty service, to include lifting boxes, inspecting and loading cargo, and climbing into trucks in the freight warehouse where she was assigned to work.  The Veteran has asserted that her disabilities began during service in November 2002.  When seeking medical assistance for intense back pain in service, she reported that she was simply prescribed Motrin and told to attend a class on better posture.  She further indicated that since service she has found herself constantly changing positions while sitting for comfort and is now having neck pain as well as sudden sharp pain in each knee.  The Veteran's DD Form 214 revealed that her military occupational specialty was Traffic Management Journeyman.  

Service treatment records reflected treatment for low back pain, with a history of low back pain noted in November 2001 and May 2003.  In May 2003, the Veteran also complained of a sore neck and was treated for knee pain with noted problems since basic training.  The assessment was "suspect PFS" (patellar femoral syndrome), by history.  However, the Veteran did not complain of any pain on assessment when completing separation examination paperwork in June 2003.

Post-service private treatment records detailed complaints of low back pain in July 2009 and October 2011, and complaints of left knee pain in October 2011, with a listed diagnosis of left knee strain.  The Veteran was given a left knee sleeve in October 2011.

In VA examination reports dated in March 2014, the examiner noted that the Veteran had been previously diagnosed with bilateral knee strain, cervical strain, and lumbosacral strain.  The Veteran indicated that she had left knee pain, neck pain, and back pain during service in 2002 and since then had received occasional medication and manipulation.  She further reported that her right knee started to cause pain one year later and was treated in the same manner.  The Veteran commented that she occasionally used a knee brace for pain relief.  After reviewing the Veteran's entire record and examining the Veteran, the examiner indicated that there was no current evidence of a disability to warrant any back, neck, or knee diagnoses.

On review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has she had during the appeal period, any current disability of the back, neck, and right knee.  See McClain, 21 Vet. App. at 321.  As discussed above, the VA examiner clearly determined in the March 2014 VA examination reports that the Veteran did not have any back, neck, and knee disabilities based on objective testing and examination of the Veteran.  As the Board has determined there is no probative medical evidence establishing current diagnoses of back, neck, and right knee disabilities, a discussion as to whether there exists a medical nexus or causal relationship between military service and such disabilities is not necessary.  

Regarding the Veteran's claimed left knee disability, the Board highlights that service treatment records simply noted assessment of "suspect PFS" and post-service private treatment records only revealed an isolated diagnosis of left knee strain in October 2011.  Although there is evidence of a currently diagnosed left knee disability during the appeal period, there is no evidence of record, other than the Veteran's own statements, linking the claimed left knee disability to her period of active service.  

The Veteran asserts the existence of her claimed back, neck, right knee, and left knee disabilities.  In this regard, the Veteran's statements are competent evidence as to the symptoms she experiences because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, to the extent that the Veteran contends that she has current back, neck, right knee, and left knee disabilities based on the symptoms she currently experiences, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnoses and etiologies of current back, neck, right knee, and left knee disabilities are too complex for a layperson to proffer a competent opinion.  Id.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic or etiological opinions.  Moreover, the Veteran's statements regarding the presence and etiology of these claimed disorders are outweighed by the medical evidence of record.

To the extent that the Veteran's service treatment records reflect and her statements could be interpreted to constitute a report of back, neck, and bilateral knee pain since discharge from service, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Finally, there is no documentary evidence to show that the Veteran received continuous treatment for her claimed disabilities since service.  While service treatment records showed complaints of low back pain in November 2001 and back, neck, and left knee pain in 2003, the Veteran's next complaints involving those disabilities were documented in 2008 at the earliest, years after her separation from active duty in 2003.  Nevertheless, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The current evidence of record does not include any diagnosis of arthritis of the neck, back, or knees.

The criteria to award entitlement to service connection for back, neck, right knee, and left knee disabilities have not been established, either through medical or probative lay evidence.  Consequently, the Board finds that entitlement to service connection for back, neck, right knee, and left knee disabilities is not warranted.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to back, neck, right knee, and left knee disabilities, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


